—In an action for a judgment declaring, inter alia, that his convictions in the Justice Court, Town of Cortlandt, are void, the plaintiff appeals from (1) an order and judgment (one paper) of the Supreme Court, Westchester County (Donovan, J.), dated February 19, 1993, which denied his motion for a preliminary injunction, and sua sponte dismissed the action, and (2) so much of an order of the same court, dated March 25, 1993, as denied, as academic, his motion for leave to enter a default judgment.
Ordered that the order and judgment dated February 19, 1993 is affirmed; and it is further,
Ordered that the order dated March 25, 1993, is affirmed insofar as appealed from; and it is further,
Ordered that the defendant is awarded one bill of costs.
We agree with the defendant’s contention that the court did not improvidently exercise its discretion in dismissing the plaintiff’s action for a declaratory judgment. A declaratory judgment action may not be used to circumvent the normal appellate process (see, Bower & Gardner v Evans, 60 NY2d 781; Rodriguez v City Ct., 138 AD2d 475). The plaintiff could have appealed from his convictions of several statutory violations and thus raise the issues presented in this action.
In light of our determination, the plaintiff’s remaining contentions need not be addressed. Balletta, J. P., Pizzuto, Altman and Hart, JJ., concur.